Phillips, P. J. It is urged as grounds for reversal of this judgment, that the evidence does not show a sale of the interest in the crops by appellant’s grantor. And secondly, that the grantor of appellant while the landlord of appellee, had no property in the wheat which could be the subject-matter of sale by fraud. As between landlord and tenant, between debtor and creditor, and under our statute between executor and heir, growing crops are personal property. But between a trespasser and the. owner of the soil, and a vendor and a vendee, they are real estate. Powell v. Rich, 41 Ill. 466. As between the grantor of appellant as the landlord of appellee, and appellee as her tenant, growing crops, being personal property, may be sold by parol contract. The evidence in this ease shows the grantor of appellant sold her interest in the growing wheat to appellee, while she was still the landlord of appellee; and the weight of proof shows that appellant had notice of that sale before the completion of the contract of purchase. Appellee was in possession of the premises, and the appellant having notice of the sale, the judgment must be affirmed. Judgment affirmed.